NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 18 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

STEPHEN YAGMAN,                                 No. 21-55681

                Plaintiff-Appellant,            D.C. No. 2:21-cv-02278-FMO-JC

 v.
                                                MEMORANDUM*
JESSE K. BRAY, AKA Jay Bray;
CHRISTOPHER MARSHALL;
NATIONSTAR MORTGAGE HOLDINGS,
INC.; NATIONSTAR MORTGAGE LLC;
MR. COOPER GROUP, INC.;
NATIONSTAR CAPITAL
CORPORATION; UNKNOWN NAMED
DEFENDANTS, 1-10,

                Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Central District of California
                   Fernando M. Olguin, District Judge, Presiding

                             Submitted July 12, 2022**

Before:      SCHROEDER, R. NELSON, and VANDYKE, Circuit Judges.

      Stephen Yagman appeals pro se from the district court’s judgment


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissing his action alleging federal and state law claims in connection with his

home loan. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal under Federal Rule of Civil Procedure 12(b)(6). Mpoyo v. Litton

Electro-Optical Sys., 430 F.3d 985, 987 (9th Cir. 2005). We affirm.

      The district court properly dismissed Yagman’s action on the basis of claim

preclusion because Yagman raised, or could have raised, his claims in his prior

federal actions, which involved the same parties or their privies and resulted in

final judgments on the merits. See id. (setting forth elements of federal claim

preclusion); see also Yagman v. Nationstar Mortg. LLC, 783 F. App’x 790 (9th

Cir. 2019); Yagman v. Nationstar Mortg., LLC, 699 F. App’x 634 (9th Cir. 2017).

      The district court did not abuse its discretion by denying Yagman’s motion

for sanctions in connection with defendants’ res judicata arguments. See Holgate

v. Baldwin, 425 F.3d 671, 675-78 (9th Cir. 2005) (setting forth standard of review

and requirements for sanctions under Fed. R. Civ. P. 11); Barber v. Miller, 146

F.3d 707, 709, 711 (9th Cir. 1998) (setting forth standard of review and

requirements for sanctions under 28 U.S.C. § 1927).

      We reject as without merit Yagman’s contention that the district court erred

by considering the motions to dismiss despite defendants’ failure to meet and

confer timely under Local Rule 7-3.

      We do not consider matters not specifically and distinctly raised and argued


                                          2                                   21-55681
in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Defendants’ motion for sanctions (Docket Entry No. 22) is denied.

      AFFIRMED.




                                          3                                       21-55681